ICJ_082_ArbitralAward1989_GNB_SEN_1990-03-02_ORD_01_NA_01_EN.txt. 72

SEPARATE OPINION OF JUDGE EVENSEN

I agree with the Court’s decision to dismiss the request of Guinea-
Bissau for the indication, under Article 41 of the Statute, of provisional
measures. I likewise agree with the finding of the Court that the Court
need not finally establish that it has jurisdiction on the merits of the case
before deciding whether or not to indicate such measures. On the other
hand, it seems obvious that the Court should “not ... indicate such
measures unless the provisions invoked by the Applicant appear, prima
facie, to afford a basis” for the Court’s jurisdiction in the case. Here the
absence at this stage of any challenge to the Court’s jurisdiction should
be noted.

In its Order of 11 September 1976 in the Aegean Sea Continental Shelf
case the Court held, inter alia, that:

“the power of the Court to indicate interim measures under Article
41 of the Statute presupposes that irreparable prejudice should not
be caused to rights which are the subject of dispute ...” (CJ.
Reports 1976, p. 9, para. 25).

Doubts can obviously be voiced as to whether such irreparable damage
could arise if interim measures were not provided for. But in this context,
it should be noted that neither Article 41 of the Statute of the Court nor
Article 73 of the Rules of Court contain any reference as to “irreparable
damage”.

In the present case where the underlying interest involves harvesting the
marine resources of the maritime areas concerned, guidance may be
found in the United Nations Convention on the Law of the Sea concluded
on 10 December 1982, although it has not yet entered into force. I shall
draw special attention to Part V on the Exclusive Economic Zone and
Part VI on the Continental Shelf.

In this relation attention should be drawn to the fact that the Govern-
ment of Guinea-Bissau and the Government of Senegal signed this funda-
mental Convention on 10 December 1982 which was the opening date for
signatures. Furthermore, both countries have ratified the Convention;
Senegal ratified the Convention on 25 October 1984 and Guinea-Bissau
ratified the Convention on 25 August 1986.

In Article 74, paragraph 1, of the 1982 Law of the Sea Convention, deal-
ing with the delimitation of the exclusive economic zone between States with
opposite or adjacent coasts, it is provided — as the main principle — that
the delimitation of the zone between States with adjacent or opposite
coasts “shall be effected by agreement”.

12
73 ARBITRAL AWARD (SEP. OP. EVENSEN)

Paragraph 3 of this Article lays down provisions relating to certain
preliminary safeguards to be taken. It provides:

“Pending agreement . . . the States concerned, in a spirit of under-
standing and co-operation, shall make every effort to enter into
provisional arrangements of a practical nature and, during this
transitional period, not to jeopardize or hamper the reaching of the
final agreement. Such arrangements shall be without prejudice to the
final delimitation.”

Identical provisions are provided for in Article 83 of the Convention on
the delimitation of the continental shelf between States with opposite or
adjacent coasts.

These Articles give expression to a governing principle of international
law in this field. They contain guidelines not only with regard to the
general obligations of coastal States to establish relevant fisheries regula-
tions, but also indicate the character and contents of such regulations.
These provisions entail in practice that coastal States should conclude
agreements, where necessary, concerning the allowable catch of fish
stocks, the distribution of this catch between the States concerned, the
issuance of fishing licences, the character and modes of fishing gear, the
protection of spawning grounds, establishing the necessary contacts
between the relevant national fisheries authorities and other means
for the rational and peaceful exploitation of these vital resources of the
oceans.

The Court might possibly have made an appeal to the Parties to comply
with these guidelines.

(Signed) Jens EVENSEN.

13
